Exhibit 10.19

 

BEAZER HOMES USA, INC.

 

AMENDED AND RESTATED 1999 STOCK INCENTIVE PLAN

 

AWARD AGREEMENT

 

THIS AWARD AGREEMENT (this “Agreement”) is made effective as of February 2, 2006
by and between BEAZER HOMES USA, Inc., a Delaware corporation (the “Company”),
and                     , an individual resident of the State of
                     (“Participant”).

 

WITNESSETH:

 

WHEREAS, the Company pursuant to its Amended and Restated 1999 Stock Incentive
Plan (the “Plan”) wishes to make certain incentive awards to Participant.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto hereby agree to the terms set forth below.
The terms of this Agreement shall be interpreted in accordance with the Plan and
any capitalized terms used in this Agreement but not defined herein shall have
the meaning set forth in the Plan.

 

1.             GRANT OF OPTION TO ACQUIRE COMMON STOCK

 

(a)           Grant; Effective Date; Option Price. The Company hereby notifies
Participant that the Company has granted to Participant in accordance with the
Plan and effective as of February 2, 2006 (the “Option Effective Date”), the
right and option (hereinafter referred to as the “Option”) to purchase, on the
terms and conditions set forth herein, all or any part of an aggregate of «F24»
shares (the “Option Shares”) of common stock of the Company, $0.001 par value
per share (“Common Stock”), at a price per share equal to the closing price per
share of the Common

 

--------------------------------------------------------------------------------


 

Stock as reported by the New York Stock Exchange (the “NYSE”) at the close of
business on the Option Effective Date ($68.56) (the “Option Price”), subject to
adjustment as provided in Section 1(g) below. The Option is not intended to be
an incentive stock option within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).

 

The Company will at all times during the Option Term of the Option (as set forth
in Section 1(b) below) reserve and keep available such number of shares of
Common Stock as will be sufficient to satisfy the requirements of this
Agreement.

 

(b)           Duration and Exercisability of Option; Limitations on
Exercisability.

 

(i)            The Option shall in all events terminate at midnight on the
seventh anniversary of the Option Effective Date (the period commencing on the
Option Effective Date and ending on the seventh anniversary thereof being
referred to herein as the “Option Term”). The Option shall not be exercisable,
in whole or in part, prior to the third anniversary of the Option Effective
Date, but shall become exercisable by Participant as to one-third (1/3) of
aggregate Option Shares (rounded to the nearest whole share) on each of the
third, fourth and fifth anniversaries of the Option Effective Date.
Notwithstanding the foregoing sentence, the Option shall become exercisable in
full upon the occurrence of a Change in Control (as defined in the Plan).

 

(ii)           During the lifetime of Participant, the Option shall be
exercisable only by Participant (or, subject to Section 1(d) (ii) or (iii)
below, by Participant’s guardian or legal representative or Family Member (as
defined in Section 7.2 of the Plan) to whom the Option has been gifted or
transferred pursuant to a domestic relations order) and shall not be assignable
or transferable by Participant other than (a) to an individual by will or the
laws of descent and distribution or (b) to a Family Member by gift or transfer
pursuant to a domestic relations order.

 

2

--------------------------------------------------------------------------------


 

(iii)          The exercise of all or any part of the Option shall only take
effect at such time that the sale of the shares of Common Stock or shares of
such other securities or property as may be the subject of grants herein
pursuant to an adjustment made under Section 9.1 of the Plan and Section 1(g) of
this Agreement issuable pursuant to such exercise will not violate any state or
federal securities or other laws or the rules of the NYSE or any other exchange
upon which the Company’s securities may then be trading. Any other provision of
this Agreement notwithstanding, the Company shall have the right to designate
one or more periods of time, each of which shall not exceed 180 days in length,
during which the Option shall not be exercisable if the Company determines (in
its sole discretion) that such limitation on exercise could in any way
facilitate a lessening of any restriction on transfer pursuant to the Securities
Act of 1933, as amended (the “Act”) or any state securities laws with respect to
any issuance of securities by the Company, facilitate the registration or
qualification or any securities by the Company under the Act or any state
securities laws, or facilitate the perfection of any exemption from the
registration or qualification requirements of the Act or any applicable state
securities laws for the issuance or transfer of any securities. Such limitation
on exercise shall not affect the dates on which the Option becomes exercisable
or the Option Term pursuant to clause (i) of this Section 1(b) in any way other
than to limit the periods during which the Option shall be exercisable.

 

(c)           No Rights as a Shareholder. Participant shall have none of the
rights of a hareholder with respect to Shares subject to the Option until such
Shares shall have been issued to Participant upon exercise of the Option. No
adjustments will be made for dividends or other distributions or rights if the
applicable record date occurs before a stock certificate is issued pursuant to
Participant’s exercise of the Option.

 

3

--------------------------------------------------------------------------------


 

(d)           Effect of Termination of Employment on Option.

 

(i)            In the event that Participant has a Termination for Cause (as
hereinafter defined) or in the event Participant voluntarily resigns, the Option
shall terminate as of such date of resignation or termination.

 

For purposes of this Agreement, a “Termination for Cause” shall mean a
termination of employment by the Company (or an Affiliate) due to any of the
following:

 

(A)  the willful and continued failure of Participant to perform substantially
Participant’s duties with the Company or one of its Affiliates (other than any
such failure resulting from incapacity due to physical or mental illness), for
more than 15 days after a written demand for substantial performance is
delivered to Participant by the Board or the Chief Executive Officer of the
Company which specifically identifies the manner in which the Board or Chief
Executive Officer believes that Participant has not substantially performed
Participant’s duties, or

 

(B)  the willful engaging by Participant in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company.

 

For purposes of this provision, no act or failure to act, on the part of
Participant, shall be considered “willful” unless it is done, or omitted to be
done, by Participant in bad faith or without reasonable belief that
Participant’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the President and Chief
Executive Officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by
Participant in good faith and in the best interests of the Company. The
cessation of employment of Participant shall not be deemed to be for Cause

 

4

--------------------------------------------------------------------------------


 

unless and until there shall have been delivered to Participant a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
of the entire membership of the Board at a meeting of the Board called and held
for such purpose (after reasonable notice is provided to Participant and
Participant is given an opportunity, together with counsel, to be heard before
the Board), finding that, in the good faith opinion of the Board, Participant is
guilty of the conduct described in subparagraph (A) or (B) above, and specifying
the particulars thereof in detail.

 

(ii)           In the event Participant’s employment is terminated as a result
of either his/her becoming Disabled (as hereinafter defined) or is terminated by
the Company or any of its Affiliates other than a Termination for Cause by the
Company prior to the full vesting of the Option pursuant to Section 1(b)(i),
then Participant shall be entitled to the immediate vesting of exercisability of
such portion of the Option (rounded upward to the nearest whole share) as equals
the product of (y) the total number of Option Shares underlying such Option
awarded to Participant as described in Section 1(a) hereof multiplied by (z) a
fraction, the numerator of which shall be equal to the number of whole months
(counting each month as ending on the first day of a calendar month) elapsed
from the Option Effective Date until the date of such termination and the
denominator of which shall be 60, minus that number of Option Shares as has
previously vested pursuant to Section 1(b)(i) hereof (the “Vested Amount”).
Further, upon such termination, the Option, to the extent exercisable at that
time pursuant to Section 1(b)(i) hereof or pursuant to the vesting provisions of
the immediately preceding sentence, may be exercised at any time within three
(3) months after the date of such termination. In this case the vested portion
of the Option may be exercised by Participant, his/her guardians or legal
representatives, or by any Family Member to whom the Option is gifted or
transferred pursuant to a domestic relations order and subject to the condition
that no portion of the Option shall be exercisable after the expiration of the
Option Term.

 

5

--------------------------------------------------------------------------------


 

For purposes of this Agreement, a Participant shall be deemed “Disabled” if the
Participant becomes ill or is injured or otherwise becomes disabled or
incapacitated such that, in the opinion of the Board, he/she cannot fully carry
out and perform his/her duties as an employee of the Company (and all
Affiliates), and such disability or incapacity shall continue for a period of
forty-five (45) consecutive days, and the term “Disability” shall have a meaning
correlative with the foregoing.

 

(iii)          In the event Participant dies or terminates employment by reason
of Retirement (as hereinafter defined) while an active Participant prior to the
full vesting of the Option pursuant to Section 1(b)(i) hereof, then the
Participant shall be entitled to the immediate vesting of exercisability of such
portion of the Option (rounded upward to the nearest whole share) as equals the
product of (y) the total number of Option Shares underlying such Option awarded
to Participant as described in Section 1(a) hereof multiplied by (z) a fraction,
the numerator of which shall be equal to the number of whole months (counting
each month as ending on the first day of the calendar month) elapsed from the
Option Effective Date until the date of Participant’s death or Retirement and
the denominator of which shall be 60, minus the Vested Amount. Further, upon
Participant’s death or Retirement, the Option, to the extent exercisable at that
time pursuant to Section 1(b)(i) hereof or pursuant to the vesting provisions of
the immediately preceding sentence, may be exercised at any time within twelve
(12) months after Participant’s death or Retirement. In this case the vested
portion of the Option may be exercised by Participant, his/her guardian or legal
representatives or by any Family Member to whom the Option is gifted or
transferred pursuant to a domestic relations order, or, in the case of death, by
any person or persons to whom the Option is transferred by will or the
applicable laws of descent and distribution, as applicable, and subject to the
condition that no portion of the Option shall be exercisable after the
expiration of the Option Term.

 

6

--------------------------------------------------------------------------------


 

For purposes of this Agreement, “Retirement” shall mean a voluntary termination
of employment by a Participant aged 65 or older with at least five (5) years of
Company service. A Participant may request approval for retirement treatment if
between the ages of 62 and 65 with at least five (5) years of Company service.
At the sole discretion of the Compensation Committee of the Board of Directors,
such requests can be approved or denied.

 

(e)           Effect of a Change in Control of the Company on the Option. In the
event of a Change in Control (as defined in the Plan), the Company shall use its
best efforts to notify Participant that a Change in Control will occur promptly
after the Company is informed thereof and the Company shall give to Participant,
at the time of such Change in Control, either, in the Company’s sole discretion
(i) a reasonable time thereafter within which to exercise the Option, prior to
the effectiveness of such Change in Control, at the end of which time the Option
shall terminate, or (ii) the right to exercise the Option (or a substitute
option) as to an equivalent number of shares of stock of the corporation
succeeding the Company or acquiring its business by reason of such Change of
Control in accordance with Section 1(g).

 

(f)            Manner of Exercise.

 

(i)            The Option can be exercised only by Participant or other proper
party by delivering within the Option Term written notice to the Company at its
principal office. The notice shall state the number of Shares as to which the
Option is being exercised and be accompanied by payment in full of the Option
Price for all shares designated in the notice.

 

(ii)           Participant may pay the Option Price in cash, by check (bank
check, certified check or personal check), by money order, or by wire transfer.
In addition, with the approval of the Company, Participant may pay the Option
Price by (A) delivering to the Company for cancellation, Shares with a Fair
Market Value as of the date of exercise equal to the Option Price or the portion
thereof being paid by tendering such Shares, or (B) delivering to the

 

7

--------------------------------------------------------------------------------


 

Company the full Option Price in a combination of cash and/or shares of Common
Stock in accordance with clause (A) above; provided, however, that the Option
Price may not be paid by the delivery of Shares more frequently than once every
six (6) months; any shares so delivered must have been held by Participant for
at least six months.

 

(iii)          The Shares issued pursuant to exercise of the Option may be
subject to restrictions on transfer under applicable federal or state securities
laws. Certificates of Option Shares issued pursuant to exercise of the Option
shall bear an appropriate legend referring to the restrictions applicable to
such Shares.

 

(g)           Adjustments. If there shall be any change in the Common Stock
through (a) dividend or other distribution (whether in the form of cash, shares
of Common Stock, other securities or other property), (b) recapitalization, (c)
stock split, (d) reverse stock split, (e) reorganization, (f) merger, (g)
consolidation, (h) split-up, (i) spin-off, (j) combination, (k) repurchase or
exchange of shares of Common Stock or other securities of the Company, (l)
issuance of warrants or other rights to purchase shares of Common Stock or other
securities of the Company or (m) other similar corporate transaction or event
affects the shares of Common Stock, and all or any portion of the Option shall
then be unexercised and not yet expired, then appropriate adjustments in the
outstanding portion of the Option shall be made by the Company, in its sole
discretion under the Plan, in order to prevent dilution or enlargement of the
Option rights contemplated hereby. Such adjustments shall include, where
appropriate, changes in the number and type of shares subject to the Option
and/or the Option Price. In addition, in the event of a merger, consolidation,
liquidation, sale of all or substantially all of the assets of the Company or
other change of like nature in the corporate structure of the Company, the
Company shall, if the Option has not yet expired, make such adjustments to the
terms of the Option, which adjustments may (but need not) include, without
limitation, acceleration of the date of the initial exercisability of the Option
or provision for the deemed exercise of the unexercised portion of the

 

8

--------------------------------------------------------------------------------


 

Option resulting in payment of an amount of cash or other property reasonably
equivalent to the amount that could have been realized by Participant upon
actual exercise of the unexercised portion of the Option had the Option been
exercisable and exercised immediately prior to such event, all as the Company,
in its sole discretion under the Plan, may deem appropriate under the
circumstances.

 

2.             AWARD OF RESTRICTED STOCK.

 

(a)           Award; Effective Date. The Company hereby notifies Participant
that, effective as of February 2, 2006 (the “Restricted Stock Effective Date”),
the Company has awarded to Participant «F25» shares of Common Stock, subject to
the terms of the Plan and subject to such further restrictions as set forth
below. Such shares of restricted Common Stock are hereinafter referred to as
“Restricted Stock”.

 

(b)           Vesting; Change in Control; Restrictions. (i) Subject in each case
to the provisions of Section 2(c), Participant’s rights with respect to
one-third (1/3) of the shares of Restricted Stock (rounded to the nearest whole
share) awarded hereunder shall vest at the close of the market on each of the
fifth, sixth and seventh anniversaries of the Restricted Stock Effective Date.

 

(i)            Subject to the provisions of Section 2(c), upon the occurrence of
a Change in Control of the Company, all shares of Restricted Stock not
theretofore vested pursuant to Section 2(b)(i) above shall become immediately
vested.

 

(ii)           Prior to vesting, shares of Restricted Stock shall not be
voluntarily or involuntarily sold, assigned, transferred, pledged, alienated,
hypothecated or encumbered by Participant, other than by will or the laws of
descent and distribution.

 

9

--------------------------------------------------------------------------------


 

(iii)          Prior to vesting, Participant shall have voting rights and
receive dividends if and when declared on shares of Restricted Stock held by the
Company on behalf of Participant.

 

(iv)          Prior to vesting, the Company may impose such restrictions with
respect to Restricted Stock in addition to those contained herein as the Company
may deem appropriate.

 

(c)           Forfeiture of Restricted Stock.

 

(i)            In the event that Participant has a Termination for Cause (as
defined in Section 1(d)(i) hereof) or in the event Participant voluntarily
resigns from employment with the Company or any of its Affiliates, then any
unvested shares of Restricted Stock which are held by Participant on the date of
such termination or resignation shall be forfeited by Participant, and the
Company shall have no further obligation to Participant with respect to such
forfeited Restricted Stock.

 

(ii)           In the event Participant becomes Disabled (as defined in Section
1(d) hereof) or dies or his/her employment is terminated by the Company or any
of its Affiliates for any reason other than a Termination for Cause, or in the
event Participant’s employment is terminated by reason of his/her Retirement (as
defined in Section 1(d) hereof), then Participant (or, as appropriate,
Participant’s executors, estate or proper legal guardians and representatives)
shall be entitled to the immediate vesting of such number of shares of
Restricted Stock (rounded upward to the nearest whole share) as equals the
product of (y) the total number of shares of Restricted Stock awarded to
Participant as described in Section 2(a) hereof multiplied by (z) a fraction,
the numerator of which shall be equal to the number of whole months (counting
each month as ending on the first day of a calendar month) elapsed from the
Restricted Stock Effective Date until the date of such disability, death,
termination other than a Termination for Cause or Retirement and the denominator
of which shall be 84, minus the number of shares of Restricted Stock as shall
have vested pursuant to Section 2(b)(i) prior to the date of such termination.

 

10

--------------------------------------------------------------------------------


 

(d)           Stock Certificates. The Restricted Stock awarded hereunder shall
be held in a book entry account by the Company. Upon vesting of any shares of
Restricted Stock awarded hereunder, a certificate or certificates representing
such shares shall be delivered to the Participant, which certificate or
certificates may contain such legends as the Company, in its sole discretion,
deems necessary or advisable in connection with applicable securities laws.

 

3.             MISCELLANEOUS

 

(a)           The Plan. The grant of the Option and award of Restricted Stock
provided for herein are made pursuant to the Plan and are subject to its terms.
The Plan is available for inspection during business hours at the principal
offices of the Company (currently located at 1000 Abernathy Road, Suite 1200,
Atlanta, Georgia 30328) and a copy of the Plan may be obtained by Participant
through a request in writing therefor directed to the Secretary of the Company.

 

(b)           No Right to Employment. This Agreement shall not confer on
Participant any right with respect to continuance of employment by the Company
or any Affiliates, nor will it interfere in any way with the right of the
Company to terminate such employment at any time.

 

(c)           Taxes. In order to provide the Company with the opportunity to
claim the benefit of any income tax deduction which may be available to it upon
the grant or exercise of the Option or upon the award or vesting of Restricted
Stock, and in order to comply with all applicable federal, state or local income
tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that, if necessary, all applicable federal, state or local
payroll, withholding, income or other taxes are withheld or collected from
Participant. Participant may elect to satisfy his/her federal, state and local
income tax withholding obligations upon the vesting of Restricted Stock or the
exercise of the Option by (i) having the Company withhold a portion of the
Shares otherwise to be delivered upon the vesting of Restricted Stock or the

 

11

--------------------------------------------------------------------------------


 

exercise of the Option having a Fair Market Value equal to the amount of
federal, state and local income tax required to be withheld, (ii) delivering to
the Company shares of Common Stock other than the shares of Common Stock
constituting vesting Restricted Stock or issuable upon the exercise of the
Option with a Fair Market Value equal to such taxes, (iii) delivering to the
Company cash, check (bank check, certified check or personal check), money order
or wire transfer equal to such taxes upon the vesting of Restricted Stock or the
exercise of the Option, or (iv) any combination of 4(c) (i) through (iii).

 

(d)           Waivers. No waiver at any time of any term or provision of this
Agreement shall be construed as a waiver of any other term or provision of this
Agreement and a waiver at any time of any term or provision of this Agreement
shall not be construed as a waiver at any subsequent time of the same term or
provision.

 

(e)           Headings. All headings set forth in this Agreement are intended
for convenience only and shall not control or affect the meaning, construction
or effect of this Agreement or of any of the provisions hereof.

 

(f)            Counterparts. This Agreement may be executed via facsimile
transmission signature and in counterparts, each of which shall be deemed to be
an original but all of which together will constitute one and the same
instrument.

 

(g)           Board and Committee Determinations. All matters to be determined
by the Board of Directors of the Company or any committee thereof, including,
without limitation, the Compensation Committee, pursuant to the terms of this
Agreement shall be determined by the members of the Board or such duly
authorized committee without the vote of Participant.

 

(h)           Law Governing Agreement. This agreement shall be governed by and
construed in accordance with the laws of the state of Georgia.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this AWARD AGREEMENT
effective as of the date first written above.

 

 

BEAZER HOMES USA, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Ian J. McCarthy

 

 

President/Chief Executive Officer

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

13

--------------------------------------------------------------------------------